Citation Nr: 0417473	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin condition, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1969 to December 
1971, and over one year and six months of prior active 
service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO denied the claims for 
service connection for bilateral hearing loss and a skin 
condition as a result of exposure to herbicides.  The veteran 
has timely perfected an appeal of these determinations to the 
Board.  

On another matter, the Board observes that the medical 
evidence reasonably raises a claim of entitlement to service 
connection for tinnitus.  The RO has not developed or 
adjudicated this issue.  The issue is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a skin 
condition, to include as a result of exposure to herbicides, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss had its onset in active military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  
Moreover, in light of this decision, in which the Board finds 
that service connection is warranted for the veteran's 
bilateral hearing loss, the veteran is not prejudiced by the 
Board's review of this claim on the basis of the current 
record.  The Board will therefore proceed with the 
consideration of this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  



Factual Background

A review of the veteran's service medical records shows no 
complaints of or treatment for hearing loss.  

A June 1967 pre-induction report of medical history notes 
otitis externa in the past.  The accompanying examination 
report noted no ear or drum abnormalities and provided the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
N/A
10
LEFT
15
0
10
N/A
10

An August 1971 periodic examination report noted no ear or 
drum abnormalities and provided the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
N/A
30
LEFT
20
10
15
N/A
60

A February 2001 employment hearing test report noted that the 
veteran's hearing at pitches vital for understanding speech 
was significantly below normal.  

A November 2001 VA audiological examination report noted that 
the veteran complained of hearing loss since he was in 
service, with right ear worse than the left ear.  The veteran 
stated that the situation of greatest difficulty is on the 
telephone or while watching television.  He stated that he 
served in the Army from 1967 to 1971 and that he had been 
exposed to military noise exposure in the form of M-14 rifle 
fire.  He also stated that he was a coon hunter, that he was 
a roofer for a few months after he got out of the military, 
and that he worked in a hydraulic shop for many years but 
that there was not much noise at that job.  

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
1025
1020
3045
4065
LEFT
55
1020
2045
3070
4065

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 2 percent in the left ear.  The 
average puretone threshold of the right ear was 39 decibels.  
The average puretone threshold of the left ear was 50 
decibels.  

The examiner reported that the veteran's claims file was not 
available for review.  The examiner noted that diagnostic and 
clinical tests revealed normal middle ear function.  The 
examiner then stated that the veteran had moderate to 
moderately severe sensorineural hearing loss at 3000 to 4000 
Hz in the right ear and moderate to moderately severe 
sensorineural hearing loss at 2000 Hz and above in the left 
ear.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

The veteran stated that he experienced bilateral hearing loss 
while in service.  He explained that he had been issued an M-
14 rifle, that it was extremely loud, that he had not been 
issued ear protection, and that his ears would ring for two 
to three days after shooting it.  He stated that he had 
noticed in 1970 that he could not understand whispers but 
that he had thought that his hearing was pretty good and thus 
had not sought medical treatment.  He added that his hearing 
had worsened since separation from service but that he had 
not sought any treatment.  In terms of his post-service 
occupation, the veteran stated that he worked putting up 
roofs for 9 months; worked in hydraulics for 23 years, which 
was a quiet job; worked for a fluid power company for 18 
months; drove a van for an unspecified time period; and has 
worked as a computer controlled machine operator for the past 
3 years.

The Board observes that the veteran's hearing was normal at 
the June 1967 pre-induction examination.  The Board finds 
credible the veteran's statements that he had been exposed to 
loud M-14 rifle fire in service that would leave his ears 
ringing for two to three days, that he had noticed difficulty 
hearing whispered voices during service, and that he has 
experienced difficulty hearing since separation from service.  
Further, the Board observes that puretone thresholds at the 
August 1971 service examination indicated impaired hearing in 
both ears.  See 38 C.F.R. § 3.385.  The Board also observes 
that the veteran's post-service occupational history is 
negative for any loud noise exposure.  Lastly, the Board 
observes that the November 2001 VA examiner diagnosed the 
veteran with moderate to moderately severe sensorineural 
hearing loss in both ears.  The Board acknowledges that the 
VA examiner did not have the veteran's claims file for review 
and that she did not provide an opinion as to whether the 
veteran's bilateral hearing loss was related to service; 
however, in the absence of any contradictory medical opinion, 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the evidence supports the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  




ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The veteran contends, in essence, that he has a skin 
condition that was incurred in or aggravated by service.  

The Board finds that the requirements of the VCAA have not 
been satisfied with respect to the issue of entitlement to 
service connection for a skin condition, to include as a 
result of exposure to herbicides.  Essentially, the VCAA and 
the implementing regulations eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.

In this case, the Board acknowledges that a September 2001 
report of contact states that the RO discussed the VCAA with 
the veteran; however, the Board finds that the RO should send 
the veteran and his representative a letter that complies 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).

Turning now to the issue, the Board notes that the veteran 
stated on his October 2002 VA Form 9 that his service medical 
records should go back as far as August 1967.  The Board 
observes that the record may not contain the veteran's 
complete service medical records.  In this regard, the Board 
observes that the veteran's DD 214 form indicates that he re-
enlisted in March 1969 and that he had about one and one half 
years of prior active service.  Additionally, the Board notes 
that the service medical records of record only cover the 
time period from April to November 2001.  Moreover, the 
record contains a June 1967 pre-induction examination report, 
further indicating prior active service.  The record is 
unclear as to whether the RO has made adequate attempts to 
obtain them.  Thus, the RO should make another attempt to 
obtain the veteran's complete service medical records, 
including any morning / sick reports and Surgeon General's 
Office (SGO) reports.  The RO should also attempt to obtain 
the veteran's service personnel records.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for a 
skin condition, to include as a result of 
exposure to herbicides, the RO should 
send the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for an 
increased rating.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim. 

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request an additional search for any 
service medical records, including any 
morning / sick reports and SGO reports, 
for the veteran's period of service from 
March 1969 to December 1971 and for any 
periods of active service prior to March 
1969, possibly beginning in June 1967.  
In addition, the RO should request that 
NPRC search for any service personnel 
records for the veteran for all of his 
periods of active service, to 
specifically include his service in the 
Republic of Korea.  The RO is reminded 
that efforts to obtain government records 
must continue until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Should the RO 
reach either or both conclusions, it must 
so state in a notice to the veteran and 
his representative.  

3.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issue of 
entitlement to service connection for a 
skin condition, to include as a result of 
exposure to herbicides.  

4.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



